Citation Nr: 9928330	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-17 540	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for bilateral 
defective hearing.

3.  Entitlement to a compensable rating for plantar corns of 
both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from August 1954 to 
August 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered on December 9, 1996, 
and March 5, 1997, by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the December 1996 decision, the rating board denied the 
veteran's claim for increased ratings for tinea pedis and 
plantar corns.  In the March 1997 rating decision, the RO 
denied the veteran's claim for a compensable rating for 
defective hearing.  The veteran testified at a hearing at the 
RO on December 11, 1997, and at a travel board hearing at the 
RO on April 22, 1999, in connection with his appeal.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

The rating decision of March 1997 which denied a compensable 
rating for bilateral defective hearing was based on the 
report of a VA audiometric examination performed in February 
1997.  Thereafter, the veteran underwent further audiological 
testing in February 1998 at a VA outpatient facility for the 
purpose of prescribing hearing aids.  The pure tone air 
conduction thresholds and speech audiometry results appear at 
face value to be at a level that would entitle the veteran to 
a 10 percent rating under Diagnostic Code 6101, see 38 C.F.R. 
§§ 4.85 through 4.87 (1998), but the value of this test 
report as evidence is unclear since the examination protocol 
did not conform to the prescribed requirements inasmuch as 
the speech audiometry testing was conducted using the W-22 
word list rather than the Maryland CNC word list prescribed 
for rating purposes.  In this regard, Chapter 11.09 of VA 
ADJUDICATION PROCEDURES MANUAL M-21 pertaining to the 
assignment of ratings for hearing impairment states the 
following:

c.  Revised Hearing Loss Tables....from 
January 1, 1976, through December 17, 
1987, audiology examinations used 
ISO/ANSI (W-22 word discrimination and 
speech reception threshold) standards 
exclusively, and Evaluation Tables VI and 
VII were applicable.  Effective December 
18, 1987, the evaluation of hearing 
impairment uses the speech discrimination 
(recognition) ability (Maryland CNC) 
along with the results of the pure tone 
audiometry test, and the Evaluation 
Tables VI and VIa for hearing loss are 
applicable.  

In order for the veteran's claim for an increased rating for 
defective hearing to receive proper review on appeal, 
reexamination using the correct testing procedures is 
required.  In addition, the RO should obtain any additional 
audiology reports prepared at the facility in connection with 
hearing aid use.  

A 10 percent rating is currently in effect for tinea pedis 
under Codes 7899-7806 by analogy to eczema.  The veteran 
complains that he has blisters on his feet and that he must 
keep his skin moist to prevent itching.  He uses ointments 
and various over-the-counter medications.  A noncompensable 
rating for plantar corns of both feet has been assigned under 
Diagnostic Code 5279, the code for anterior metatarsalgia 
(Morton's disease).  The veteran complains that the corns are 
painful when he steps the wrong way on small objects and that 
he treats them with sandpaper, emery cloth, and ointment and 
must wear low shoes.  

The medical evidence of record is limited to VA outpatient 
treatment records dated in October 1995 and from October 1997 
to September 1998 which pertain to unrelated disorders.  A 
current examination of the veteran is necessary to evaluate 
the contentions raised by the veteran on appeal and to 
satisfy the VA's statutory duty to provide assistance in 
developing the record to support a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990).  It is clear in this case that the 
statutory duty to assist has not been satisfied.  

In addition, the veteran contended at his travel board 
hearing that he now has skin lesions on his hip and leg 
associated with his service-connected tinea.  No information 
describing the nature and severity of these lesions or 
clarifying whether they are related to the service-connected 
tinea is of record.  If the lesions are found to be 
etiologically related to the service-connected tinea pedis, 
that finding could affect the current claim for an increased 
rating.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO and any physician to whom this 
case is assigned for an examination must 
read the entire remand, to include the 
explanatory paragraphs above, and the 
numbered instructions.  

2.  The RO should take appropriate steps 
to obtain any additional available 
outpatient treatment records from the VA 
Outpatient Clinic in Columbia, South 
Carolina.  

3.  The veteran should be given another 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received an examination or treatment for 
his service-connected defective hearing, 
tinea pedis, or plantar corns.  Upon 
receipt of proper authorization, the RO 
should attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the veteran.  

4.  The RO should arrange for the veteran 
to undergo a special VA audiological 
examination in connection with his claim 
for an increased rating for bilateral 
defective hearing.  All indicated tests 
and studies should be conducted, and all 
findings should be reported in detail.  
The results of the tests performed should 
be reported on VA Form 10-2364, 
Audiological Evaluation.  The testing 
should be conducted according to current 
VA protocols, using the Maryland CNC word 
list to determine the veteran's speech 
discrimination ability.  The claims file 
and a separate copy of this remand must 
be made available to the examiner in 
connection with the examination.  

5.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
dermatological examination to determine 
the current severity of the service-
connected tinea pedis and plantar corns.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  All 
manifestations of tinea pedis and plantar 
corns should be described separately and 
completely.  The examiner should 
determine whether there are additional 
skin lesions on the veteran's hips and 
legs and, if so, should indicate whether 
they are caused by or otherwise related 
to the service-connected tinea pedis.  

6.  After completion of the foregoing, 
the RO should review the examination 
reports received to ensure that they are 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1998).  If 
this is necessary, the examining 
physician(s) should be given an 
opportunity to amend the report without 
reexamining the veteran but should be 
free to schedule a reexamination if 
necessary.  All other actions necessary 
for proper follow-up of the development 
sought by the Board should be taken.  

7.  When the record is complete, the RO 
should review the issues on appeal in 
light of the information obtained on 
remand.  If the determinations are 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



